Citation Nr: 0836561	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1972. 

In September 2006, the veteran had a video conference with 
the Acting Veterans Law Judge whose signature appears at the 
end of this decision.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2007, at which time it was 
remanded for further development. Following the requested 
development, the RO confirmed and continued its denial of 
entitlement to a permanent and total disability rating for 
pension purposes. Thereafter, the case was returned to the 
Board for further appellate action.


FINDINGS OF FACT

1. The veteran is 56 years of age and had active military 
service for more than 90 days during the Vietnam era.

2. The veteran has two years of college education and one 
year of training in automotive mechanics. 

3. The veteran has occupational experience mowing lawns and 
doing odd jobs.

4. The veteran's primary disabilities, not a result of his 
own willful misconduct consist of the following: hepatitis C, 
bunions with hallux valgus and contracted lesser toes, 
chronic obstructive pulmonary disease, multiple joint 
arthralgia, and a scar on each lower extremity.

5. The veteran's disabilities are not productive of total 
disability, and are insufficient to preclude the average 
person from following a substantially gainful occupation.

6. In light of his age, education, and occupational history, 
the veteran is not unemployable by reason of disability.
CONCLUSION OF LAW

The criteria for a permanent and total rating for pension 
purposes have not been met. 38 U.S.C.A. §§ 1521, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 3.342, 
4.15, 4.17 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to a permanent and total disability rating for 
pension purposes. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

There is no issue as to providing an appropriate application 
form or completeness of the application. VA notified the 
veteran in July 2005 of the information and evidence needed 
to substantiate and complete his claim, to include notice of 
what part of that evidence is to be provided by him, and 
notice of what part VA will attempt to obtain. After notice 
was provided the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims. 
In addition to identifying relevant evidence, the veteran 
testified at a hearing before the undersigned Acting Veterans 
Law Judge. Moreover, he was afforded a VA examination to 
determine the nature and extent of his various disabilities. 
Thereafter, the claim was readjudicated. As such, the Board 
finds that VA has fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claim. There is no evidence of any VA error 
that reasonably affects the fairness of this adjudication or 
otherwise results in prejudice to the veteran. Accordingly, 
the Board will proceed to the merits of the appeal.

Analysis

The veteran seeks VA pension benefits due to nonservice-
connected disability which is permanent and total in nature. 
However, the evidence shows that although he is otherwise 
qualified, his disabilities do not meet or more nearly 
approximate the level of impairment required for a grant of 
pension. Accordingly, the appeal is denied.

Subject to income and estate limitations, pension is payable 
to a veteran who has served for 90 days or more during a 
period of war and who is permanently and totally disabled 
from non-service-connected disability which is not the result 
of his own willful misconduct. 38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. §§ 3.2(f), 3.23, 3.3 (2008). In this case, the veteran 
satisfies the requirement of serving during a period of war, 
the Vietnam era. Moreover, he does not have any current 
income or assets, other that food stamps. Therefore, he does 
not exceed the income and estate limitations which would 
preclude his receipt of pension. Accordingly, the issue of 
entitlement to VA pension turns on whether he is permanently 
and totally disabled.

VA considers a veteran to be permanently and totally disabled 
if he is a patient in a nursing home for long-term care due 
to disability, or determined to be disabled for Social 
Security Administration purposes. 38 U.S.C.A. § 1502. In this 
context, nursing home care does not include care in a VA 
domiciliary. 38 U.S.C.A. § 101(28). In addition, a disability 
pension is payable to each veteran who meets the wartime 
service requirements and who is 65 years of age or older. See 
38 U.S.C.A. § 1513.

In this case, however, the veteran is 56 years of age. 
Although he is or has been a patient in a VA domiciliary, he 
is not a patient in a nursing home for long-term care due to 
disability nor is he in receipt of Social Security Disability 
benefits. Therefore, a permanent and total disability rating 
for pension purposes is not warranted on any of those bases. 
However, that finding does not end the inquiry. The Board 
must consider whether the veteran is, in fact, unemployable.

For the purposes of pension cases, the United States Court of 
Veterans Appeals (Court) has provided an analytical framework 
for determining whether a veteran is unemployable. See Talley 
v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992). The holdings in those cases are to the combined 
effect that the VA has a duty to ensure: that an appropriate 
rating for each disability of record is assigned using the 
approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); that the "average person" and "unemployability" tests 
are both applied; and that if the benefit may not be awarded 
under the "average person" or "unemployability" tests, a 
determination is made as to whether there is entitlement to 
nonservice- connected disability pension on an extra-
schedular basis.

The average person or "objective" test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15, and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability or "subjective" test arises from 38 
U.S.C.A. § 1521(a), and 38 C.F.R. §§ 3.321(b)(2) and 4.17, 
and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and are permanent in nature, a determination should be 
made as to whether such disabilities render him or her 
incapable of substantially gainful employment. If so, the 
veteran again meets the requirements of the law for the 
benefit at issue. To meet the percentage requirements of 38 
C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating for all of the disabilities is 
70 percent or more.
Finally, where the veteran does not meet either the "average 
person" or "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to nonservice-connected disability pension on an 
extra-schedular basis, pursuant to the provisions of 
3.321(b)(2) on the basis that he or she is unemployable by 
virtue of age, occupational background, or other related 
factors. 

In this case, the veteran reports that he has two years of 
college education and training as an automobile mechanic. He 
also reports an occupational history mowing lawns and doing 
odd jobs. The evidence shows that he is disabled primarily 
due to drug and alcohol dependence. However, because such 
dependence is considered to be the result of his own willful 
misconduct, it is not applicable to a determination of 
whether he is permanently and totally disabled for pension 
purposes. See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).

In addition to drug and alcohol dependence, the veteran has 
the following disabilities: hepatitis C, bunions with hallux 
valgus and contracted lesser toes, chronic obstructive 
pulmonary disease, multiple joint arthralgia, and a scar on 
each lower extremity. Collectively, the RO has rated the 
veteran's various disabilities as noncompensably disabling. 
Although he has received extensive treatment for drug and 
alcohol dependence, particularly through the VA domiciliary, 
the preponderance of the evidence shows that his other 
disabilities are neither permanently nor totally disabling. 
It also shows that such disabilities do not preclude him from 
obtaining or maintaining substantially gainful employment. 
For example, a functional assessment, performed in January 
2008, showed that the veteran was no more than mildly 
impaired with respect to social and occupational activities. 
Moreover, following multiple VA examinations in March 2008, 
the examiners found the veteran's disabilities asymptomatic 
and/or productive of no functional impairment. Indeed, the 
general medical examiner concluded that other than substance 
abuse, the veteran did not have any physical ailments that 
would prohibit him from holding an occupation. The only 
reports to the contrary come from the veteran; however, he 
has submitted no evidence in support of his position. 

Overall, the Board finds that the veteran is not permanently 
and totally disabled for pension purposes. Therefore, the 
preponderance of the evidence is clearly against his claim. 
Accordingly, the appeal is denied. See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extra-schedular rating for pension purposes. The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities. 38 C.F.R. § 3.321(b)(1) (2008). Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

A permanent and total disability rating for pension purposes 
is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


